FILED
                            NOT FOR PUBLICATION                              FEB 27 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10078

               Plaintiff - Appellee,              D.C. No. 3:12-cr-00213-RS

  v.
                                                  MEMORANDUM*
GENARO GASCA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Genaro Gasca appeals from the district court’s judgment and challenges his

guilty-plea conviction and 70-month sentence for two counts of use of a

communications facility to facilitate a drug trafficking crime, in violation of 21

U.S.C. § 843(b). Pursuant to Anders v. California, 386 U.S. 738 (1967), Gasca’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Gasca has filed a pro se supplemental

brief, and the government has filed an answering brief.

      The government urges dismissal of this appeal as untimely. Gasca filed a

pro se notice of appeal over seven months after the district court entered judgment.

Accordingly, we dismiss the appeal. See Fed. R. App. P. 4(b)(1)(A)(i); United

States v. Sadler, 480 F.3d 932, 942 (9th Cir. 2007) (when the government objects

to the untimely filing of a notice of appeal, dismissal is mandatory).1

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




      1
        In light of this determination, we need not and do not address the appeal
waiver issue.

                                           2                                     13-10078